 238DECISIONSOF NATIONALLABOR RELATIONS BOARDA.H. Belo Corporation'andDallas Mailers Union#20, affiliated with International TypographicalUnion,AFL-CIO,Petitioner.Case 16-RC-6039November 10, 1972DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing was held before Hearing Officer T. LowryWhittaker of the National Labor Relations Board.Following the close of the hearing the RegionalDirector for Region 16 transferred this case to theBoard for decision. Thereafter, the Employer and thePetitioner filed briefs in support of their respectivepositions.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its authority in thisproceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The Employer publishes the Dallas MorningNews, and operates radio station WFAA andtelevision stationWFAA-TV in Dallas, Texas. ThePetitioner seeks an election in a unit of all mailroomemployees of the Employer at its newspaper plant,Dallas, Texas, including all regular part-time em-ployees,but excluding office clerical employees,irregular part-time employees, professional employ-ees, guards, watchmen, and supervisors as defined intheAct.The parties are in agreement that therequested unit is appropriate with the exception ofthe definition of regular part-time employees.iThe name of the Employer appears as amended at the hearing.2For the reasons stated herein,the Employer'smotion to dismiss isdenied as without merit.3The Employeralso contends that in a prior proceeding involving itsmailroom employees there was no indication that any of the part-timeemployees in the mailroom were excluded from the scope of the decision,165 NLRB 22. In its decision,the Board found that Respondent Employerviolated Sec. 8(a)(1) of the Act by discharging and refusing to reinstate 68mailroom employees who had engaged in protected concerted activity.200 NLRB No. 39At the hearing, the Employer moved to dismiss thepetition as amended on the ground,inter alia,that itdoes not describe a unit that is appropriate becauseof the reference to regular part-time employees in theinclusion, and the reference to irregular part-timeemployees in the exclusions.2 In its brief, theEmployer contends that either all part-time employ-ees or none of them should be eligible for representa-tion.3 In the alternative, the Employer contends thatthe only fair alternative to the all or none approachwould be to use the broadest possible segment oftime and the lowest reasonable number of hours todetermine eligibility, so as to arrive at a formula thatwould enfranchise as many part-time employees aspossible.The Petitioner proposes the following eligibilityformula: (1) The employee must have worked inmore than 8 of 28 work periods indicated on theEmployer's computer printout list received in evi-dence in this proceeding.4 (2) The employee must haveworked in excess of 134.7 hours in the 28 workperiods indicated therein. (3) The employee musthave done some work in each of 7 of the last 14 workperiods indicated therein. To be eligible, all thesestandards would have to be satisfied.The record shows that the mailroom receives thenewspapers from the pressroom, and that themailroom employees add material printed elsewhere,package, bundle, and address the papers, and conveythem outside the mailroom ready to be picked up fordistributionor delivered to the post office formailing. The mailroom operates 7 days a week and isunder the supervision of a chief foreman and eightassistantforemen.There are approximately 21journeymen, 15 apprentices, a mechanic, a TVmachine operator, and a TV machine feeder whowork a 38-hour workweek. Working with these full-time employees are part-time or so-called "extra"employees who usually work 3 or 4 days per week.As the papers are heavier on Thursday and Sundaythan on other days, there are approximately 18 part-time employees employed on the Wednesday dayshiftand 27-30 on the night shift. There areapproximately 90-100 part-time employees at peakdaytime production on Saturday and 30 on Saturdaynight. If a part-time employee does not work onSaturday, he is not eligible to work on Sunday,Becausematerialmatters relating to a bargaining order,which wouldinclude the appropriate unit, were neither alleged nor litigated in thatproceeding, the Board did not adopt the Trial Examiner's recommendedorder thatRespondent bargain upon request with"whatever bargainingagent is designated as the exclusive representative of all the employees in theappropriate unit in the mailing room."Accordingly,the issue presentedherein was not before the Board in that proceeding and no inferences to thecontrary shouldbe drawn from the Board's findings therein.4Employer's Exh. 10. A. H. BELO CORPORATION239Monday, or Tuesday, which are the lightest work-days.Part-time employees take the papers from theconveyor belt as they come from the pressroom intothemailroom and stack them on skids, where theyremain until time to place them on another conveyorto be fed into the stuffing machine which collatespreprintedmaterials and inserts with the variousparts of the paper. The papers are then bundled bymachmes and stacked by part-time employees asthey come off the conveyor. Next, they are transport-ed outside the mailroom where they are picked up bytruckers for delivery. Papers to be mailed arewrapped and labeled ready for delivery to the postoffice.Journeymen and apprentices usually perform themachine operating duties, while part-time employeesdo loading and unloading, feeding, and stackingduties.Sometimes, however, journeymen and ap-prentices perform the same kind of work as part-timeemployees.Unlike full-time employees, part-timeemployees are hired on a day-to-day basis and arehourly paid. They have a scheduled starting timeonly.When a part-time employee is hired, he fills outa card which is retained as a resource for hiringpurposes.The normal practice is that part-timeemployees already working are hired for the nextworkweek by the foreman's asking them if they aregoing to work, or to notify him if they are not.Sometimes a notice is posted on the bulletin boardthat there is going to be "extra" work.Richard D. Blum, vice president of labor relations,testified that part-time work is always available, thatpart-time employees are considered for employmentuntil they say they no longer desire to be considered,and, in hiring, some consideration is given toregularity of their past employment.The record shows that there is a high turnoveramong part-time employees. High school and collegestudents are employed as part-time employees butthe parties agreed that their status as students madeno difference as to their eligibility to vote. Theparties agreed to the inclusion of certain regular part-time employees because they share common vacationbenefitswith full-time employees. If a part-timeemployee works 1,000 hours a year, he receives a 1-week vacation and if he works 2,000 hours, he earns2 weeks' vacation. Full-time journeymen and appren-ticesreceive 2 weeks' vacation after 1 year, orapproximately 2,000 hours of work. Part-time em-ployees also have the same supervision and workunder the same conditions as full-time mailroomemployees.5We have used the 28-week period described above as a representativebase period for the purpose of measuring the average number of weeks andhours to be worked by such part-time employees for them to qualify forThe Employer's computer printout data received inevidence shows the weeks worked by part-timemailroom employees, total weekly hours worked, andtotalweekly wages from January 1, 1972, throughJuly 9, 1972. This data reveals that during this periodapproximately 500 part-time employees did somework for the Employer in the mailroom. The averagetotal number of hours worked by an employee was inexcess of130, and some 150 worked more than 130hours. The average number of weeks worked by anemployee was approximately 9 and some 180 workedmore than 9 weeks. The record also shows that theaverage number of part-time employees ranges from30 to 100 employees per day during the 3- or 4-dayworkweek of part-time employees. Thus, the recordclearlydemonstrates that, while the number andidentity of part-time mailroom employees fluctuatesfrom week to week, a substantial number of theseemployees reported and worked fairly regularly overa period of several months preceding the hearingherein, and that a substantial number met or workedin excessof the average time worked per employeeduring the 28-week period used as a base for theabove computation.Accordingly,we find that those part-time mail-room employees who worked the average number ofhours and weeks during the13-week periodprecedingthe payroll eligibility date set forth in the direction ofelection herein have a substantial and continuinginterestin the terms and conditions of employmentof unit employees. In choosing an eligibility formulabased on a quarterly period rather than the 28 workperiods ending with July 9, 1972, as proposed by thePetitioner,we find that the shorter, later period willbe more indicative of regularityas well ascurrencyof employment than the longer one urged by thelatter party. It will insure the qualification as eligiblevoters of a more recent and representative comple-ment of part-time mailroom employees in determin-ing the representation question at hand. We find,therefore, that those employees who worked in eachof 4 of the 13 workweeks preceding the payrolleligibility date set forth in the direction of electionherein and who worked a total of at least 60 hoursduring that period have sufficient community ofinterestwith full-timemailroom employees to beincluded in the same unit .5 We further find that sucheligibility requirements encompass the Employer'salternate proposal that the method used to determineeligibility be based on the broadest possible segmentof time and the lowest reasonable number of hours,and that this formula will reasonably insure that allpart-time mailroom employees having a communityvoting eligibility. The weekly and hourlystandards set forth in our formulawere arrivedatby proportionallyreducing the approximate averagescomputed therein to a quarterly period (13 weeks). 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDof interest with full-time employees will be affordedrepresentation.We conclude, therefore, that part-time mailroomemployeeswho worked in each of 4 of the 13workweeks preceding the payroll eligibility date setforth in the direction of election herein and whoworked at least 60 hours during that period have asubstantial and continuing interest in their terms andconditions of employment and we shall include themin the unit .6[DirectionofElectionandExcelsiorfootnoteomitted from publication.]6Cf.The Suburban Newspaper Group-MoorestownNews,Inc,195NLRB No. 87.